Citation Nr: 0817815	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury or dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in October 
2007.  However, by communication received in September 2007, 
the veteran requested cancellation of this hearing and 
indicated that he did not wish to reschedule the hearing.  
See 38 C.F.R. §§ 20.702(d); 20.704(d).


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has current residuals of a jaw injury or dental trauma that 
are related to service.


CONCLUSIONS OF LAW

Service connection is not warranted for residuals of a jaw 
injury or dental trauma.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, letters 
dated in December 2004 and February 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  These letters also 
informed the veteran that additional information and evidence 
was needed to support his claims and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, the RO provided him Dingess 
notice by letter dated in June 2006 and he did not provide 
any additional evidence in response to the SOC to warrant 
readjudicating his claims and providing a supplemental 
statement of the case.  See, e.g., Medrano v. Nicholson, 21 
Vet. App. 165, 172 (2007) (where after VA provides a content-
compliant VCAA notice (on all requisite notice elements) - 
albeit in an untimely manner - and a claimant subsequently 
informs VA there is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
would be no different than the previous adjudication).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records are in the 
file and private medical records identified by the veteran 
have been obtained.  The veteran has at no time referenced 
available outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claims because there is no persuasive and competent 
evidence that the veteran currently experiences residual 
disability due to jaw injury or dental trauma sustained 
during his period of active duty service.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to in-service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The veteran contends that service connection for residuals of 
a jaw injury and dental trauma is warranted because the in-
service accident, in which he was struck in the left eye by a 
blunt object while playing baseball and sustained a fracture 
of the left orbit, also resulted in injury to his jaw and 
teeth.  

Service medical records are absent for any complaints or 
treatment for a jaw injury or dental trauma.  The hospital 
report in connection with the veteran's October 1961 left eye 
injury reflects that examination by X-ray of the facial bones 
demonstrated a depressed fracture of the floor of the left 
orbit.  The left maxillary antrum was opacified indicating 
hemorrhage into it; however, no other fractures were 
reported.  In addition, in-service dental examinations make 
no mention of injury or trauma to the teeth or maxilla.  

The post service medical records are silent with respect to 
complaints of or treatment for jaw impairment or residuals of 
dental trauma.  Specifically, private dental treatment 
records dated in September 2004 note findings of multiple 
fractured teeth needing restoration.  These records also 
include a September 2004 notation that the veteran had 
fractures on his upper right anterior teeth from an injury 
that he had about 40 years previously when his "eye came out 
and ... the injury broke his orbital bone in his cheek."  

In addition, an August 2005 letter from the veteran's dentist 
includes the following:

The clinical notes that you have a copy of indicate 
fractures on #6, 7, 8, 9, 10, 11.  These are 
superficial craze lines that are very common.  The 
concern that was not clearly charted was the area 
around the roots of #9, 10, 11, 12, 13.  The 
intraoral periapical X-rays show a fine line that 
crosses over the apical third of the roots.  There 
are no symptoms, pathology, or obvious problems at 
this time, and there may not be in the future.  

The dentist concluded that "it is a reasonable assumption 
that a blow to the face, significant enough to fracture the 
zygomatic arch and floor of the orbit, could have caused a 
fracture along the roots or the plate of bone covering these 
teeth."  This letter further states that, at this time, 
there is no treatment indicated and there may not be any 
treatment needed in the future.  

Upon consideration of the August 2005 letter from the 
veteran's dentist, the Board finds that, although this letter 
tends to support the veteran's claims inasmuch as it states 
that it is reasonable to assume that the in-service injury 
could have caused a fracture along the roots or the plate of 
bone covering the teeth, this letter provides evidence 
against the veteran's claims because it specifically states 
that "there are no symptoms, pathology, or obvious problems 
at this time, and there may not be in the future."  
Moreover, this conclusion is reiterated in a second statement 
in this letter, finding that, at this time, there is no 
treatment indicated and there may not be any treatment needed 
in the future.  

The veteran's claims fail because there is no competent 
evidence of current residuals of jaw injury or dental trauma.  
Specifically, the veteran's dentist has concluded that there 
are no symptoms, pathology, or obvious problems at this time.  
In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the veteran's claims for 
entitlement to service connection for residuals of a jaw 
injury and dental trauma must be denied.


In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a jaw 
injury or dental trauma is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


